             Case 2:18-cv-01411-RAJ Document 25 Filed 12/23/19 Page 1 of 15



                                                         THE HONORABLE RICHARD A. JONES
1

2

3

4
                                 UNITED STATES DISTRICT COURT
5                               WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
6

7

      EQUAL EMPLOYMENT OPPORTUNITY
8                                                    CIVIL ACTION NO. 2:18-cv-01411-RAJ
      COMMISSION,
9
                                                     CONSENT DECREE
10
                       Plaintiff,

11
                           v.

12
      LIFE CARE CENTERS OF AMERICA,
13    INC. AND SOUTH HILL OPERATIONS
      LLC d/b/a LIFE CARE CENTER OF
14    SOUTH HILL,
15
                      Defendants.
16

17
                                         I. INTRODUCTION
18
            1.     This action originated when Nair Danielle Parsons (“Ms. Parsons”) filed a charge
19

20   of discrimination dated July 18, 2016 with the Equal Employment Opportunity Commission

21   ("EEOC” or “Commission"). Ms. Parsons alleged that Life Care Centers of America, Inc. and
22   South Hill Operations, LLC d/b/a "Life Care Center of South Hill" (“Defendants” or “Life Care”)
23
     discriminated against her when they denied her request for a pregnancy related work restriction
24

25



      CONSENT DECREE - Page 1 of 15 (2:18-cv-01411-RAJ)                                  EQUAL EMPLOYMENT
                                                                                    OPPORTUNITY COMMISSION
                                                                                        909 First Avenue, Suite 400
                                                                                    Seattle, Washington 98104-1061
                                                                                         Telephone: (206) 220-6883
                                                                                         Facsimile: (206) 220-6911
                                                                                              TDD: (206) 220-6882
              Case 2:18-cv-01411-RAJ Document 25 Filed 12/23/19 Page 2 of 15



     for her Certified Nurse Aide (“CNA”) position at the South Hill, Puyallap facility on June 15,
1

2    2016, and then constructively discharged her.

3           2.      On June 7, 2018, the EEOC issued a Letter of Determination with a finding of

4    reasonable cause to believe that Defendants had violated Title VII of the Civil Rights Act of 1964,
5
     as amended by the Pregnancy Discrimination Act of 1978, ("Title VII" and "PDA," respectively),
6
     when they denied her pregnancy related work restrictions on June 15, 2016, and then
7
     constructively discharged her the next day by placing her on involuntary unpaid leave. Thereafter,
8
     the matter moved into conciliation which was unsuccessful.
9

10          3.      The Commission filed its Complaint on September 25, 2018, in the United States

11   District Court for the Western District of Washington. The Complaint alleges that Defendants
12   discriminated against Ms. Parsons based on her sex (female/pregnancy) when they: (a) denied her
13
     pregnancy-related work restriction of not lifting more than fifteen (15) pounds as a CNA on June
14
     15, 2016; and (b) constructively terminated her as a CNA when she was involuntarily placed on
15
     unpaid, indefinite leave on June 16, 2016. The EEOC sought monetary and non-monetary relief
16

17
     for Ms. Parsons.

18          4.      The parties want to conclude fully and finally all claims arising out of the EEOC’s

19   Complaint and Ms. Parsons' discrimination charge filed with the EEOC. The EEOC and Life Care
20
     enter into this Consent Decree to further the objectives of equal employment opportunity in Title
21
     VII and the PDA.
22
                                 II.    JURISDICTION AND VENUE
23
            5.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,
24

25   1343 and 1345. This action is authorized and instituted pursuant to sections 706(f)(1) and (3) of


      CONSENT DECREE - Page 2 of 15 (2:18-cv-01411-RAJ)                                      EQUAL EMPLOYMENT
                                                                                       OPPORTUNITY COMMISSION
                                                                                            909 First Avenue, Suite 400
                                                                                        Seattle, Washington 98104-1061
                                                                                             Telephone: (206) 220-6883
                                                                                             Facsimile: (206) 220-6911
                                                                                                  TDD: (206) 220-6882
                 Case 2:18-cv-01411-RAJ Document 25 Filed 12/23/19 Page 3 of 15



     Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. section 2000e et seq. ("Title
1

2    VII") and section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

3           6.       The employment practices alleged to be unlawful were committed within the

4    jurisdiction of the United States District Court for the Western District of Washington.
5

6
                                          III. SETTLEMENT SCOPE

7           7.       This Consent Decree is the final and complete resolution of all allegations of

8    unlawful employment practices contained in Ms. Parsons’ discrimination charge, in the EEOC's
9
     administrative determination, and in the EEOC’s Complaint filed herein, including all claims by
10
     the EEOC and Defendants for attorney fees and costs.
11
            8.       No waiver, modification or amendment of any provision of this Consent Decree
12
     shall be effective unless made in writing and approved by the Parties to this Decree, and any
13

14   substantive change, modification or amendment of any provision of this Consent Decree shall also

15   require approval by the Court.

16

17
                                           IV. MONETARY RELIEF
18
            9.       In settlement of this lawsuit, Defendants agree to pay Ms. Parsons the total
19
     amount of $170,000.00 within twenty-one (21) business days of the date of entry of this Consent
20
     Decree by delivering the following to Ms. Parsons's home address by certified mail with proof of
21

22   delivery:

23                   a. A check in the amount of $8,200 which constitutes back pay for Ms. Parsons.
24          The check shall be reduced by any applicable deductions for the employee’s portion of
25



      CONSENT DECREE - Page 3 of 15 (2:18-cv-01411-RAJ)                                       EQUAL EMPLOYMENT
                                                                                        OPPORTUNITY COMMISSION
                                                                                             909 First Avenue, Suite 400
                                                                                         Seattle, Washington 98104-1061
                                                                                              Telephone: (206) 220-6883
                                                                                              Facsimile: (206) 220-6911
                                                                                                   TDD: (206) 220-6882
              Case 2:18-cv-01411-RAJ Document 25 Filed 12/23/19 Page 4 of 15



            FICA and applicable federal and applicable state income tax withholdings related to the
1

2           payment of wages. Defendants shall pay the employer’s portion of FICA. Defendants

3           shall include a statement of payments and deductions and a W-2 form for this amount;

4           and
5
                    b. A separate check in the amount of $161,800 as compensatory damages payable
6
            to Ms. Parsons. Defendants will issue Ms. Parsons an IRS form 1099 for this payment.
7
                    c. Defendants shall transmit a copy of any checks made payable to Ms. Parsons,
8
            together with an accounting of employee deductions and employer contributions made, to
9

10          the EEOC at the same time that payment is made to Ms. Parsons as described above to

11          the EEOC at: (1) EEOC-SEFO_COMPLIANCE@eeoc.gov; and (2)
12          SEFO_LCCA@eeoc.gov.
13

14          10.     Defendants will not condition the receipt of monetary relief by requiring Ms.

15   Parsons to: (a) maintain as confidential the facts and/or allegations underlying her charge, the
16
     EEOC’s Complaint and the terms of this Decree; (b) waive her statutory right to file a future
17
     charge with any government agency; (c) agree to a non-disparagement and/or confidentiality
18
     agreement; (d) release any claims beyond the Title VII claims at issue in this action and which
19
     this Consent Decree resolves or (e) refrain from reapplying for a job with Defendants.
20

21

22                                   V. INJUNCTIVE AND OTHER RELIEF

23   A.     General Provisions
24

25



      CONSENT DECREE - Page 4 of 15 (2:18-cv-01411-RAJ)                                       EQUAL EMPLOYMENT
                                                                                        OPPORTUNITY COMMISSION
                                                                                             909 First Avenue, Suite 400
                                                                                         Seattle, Washington 98104-1061
                                                                                              Telephone: (206) 220-6883
                                                                                              Facsimile: (206) 220-6911
                                                                                                   TDD: (206) 220-6882
              Case 2:18-cv-01411-RAJ Document 25 Filed 12/23/19 Page 5 of 15



            11.     Defendants, their officers, agents, managers, supervisors, and human resource
1

2    staff in Washington state, and all human resources/employee relations staff who provide advice

3    and support to managers, supervisors and employees in Washington state, and their successors

4    and assigns, are enjoined from engaging in practices that constitute discrimination in violation of
5
     Title VII based on an employee's sex or pregnancy.
6
            12.     During the duration of this Consent Decree, Defendants will provide prior written
7
     notice to any potential purchaser of their business(es) in Washington state, or a purchaser of all
8
     or a portion of either or both Defendants’ assets in Washington state, and to any other potential
9

10   successor, of the EEOC’s lawsuit, the allegations raised in the EEOC’s Complaint, and the

11   existence and contents of this Consent Decree. In recognition of its obligations under Title VII,
12   Defendants shall ensure that they have in place the policies set forth below.
13
     B.     Anti-Discrimination Policies
14
            13.     Defendants shall ensure that they have in place anti-discrimination policies and
15
     training for all management personnel, supervisors and employees in Washington state, and for all
16

17
     human resources/employee relations staff who provide advice and support to managers,

18   supervisors and employees in Washington state, including the human resource/employee relations

19   staff responsible for reviewing requests for work restrictions from employees in Washington state.
20
            14.     EEO Policies.     Within sixty (60) days of the entry of this Consent Decree,
21
     Defendants shall ensure that they have in place written policies that apply to all management
22
     personnel, supervisors and employees in Washington state, and to all human resources/employee
23
     relations staff who provide advice and support to managers, supervisors and employees in
24

25   Washington state that: (a) prohibit discrimination based on sex or pregnancy; (b) explain to


      CONSENT DECREE - Page 5 of 15 (2:18-cv-01411-RAJ)                                       EQUAL EMPLOYMENT
                                                                                        OPPORTUNITY COMMISSION
                                                                                             909 First Avenue, Suite 400
                                                                                         Seattle, Washington 98104-1061
                                                                                              Telephone: (206) 220-6883
                                                                                              Facsimile: (206) 220-6911
                                                                                                   TDD: (206) 220-6882
                Case 2:18-cv-01411-RAJ Document 25 Filed 12/23/19 Page 6 of 15



     employees their rights and responsibilities under Title VII and the PDA; (c) describe the process
1

2    by which an employee can file an internal complaint based on sex or pregnancy, and the general

3    investigation framework to addresssuch a complaint; and (d) periodically update these policies to

4    reflect changes in anti-discrimination laws. The policies will state that that they are promulgated
5
     at the direction of and with the endorsement by the highest level of Life Care management. These
6
     policies shall be provided to the EEOC for review and comment no later than thirty (30) days prior
7
     to implementation. Within fourteen (14) days of receipt, the EEOC will advise Defendants of any
8
     proposed changes.
9

10          15.     Defendants’ anti-discrimination policy will describe the process by which a Life

11   Care employee can request an accommodation of a pregnancy-related work restriction under
12   Title VII and the PDA, including, at a minimum, the type of information that an employee may
13
     submit to support her requested accommodation and the approval or denial decision will be made
14
     within ten (10) business days, absent extenuating circumstances. The policy will also explain or
15
     assure all employees that Life Care Centers will maintain all docoumentation related to requests
16

17
     for an accommodation of pregnancy related work restrictions and the disposition of each such

18   request.

19          16.     Complaint Procedures. Defendants will ensure that they have in place a process
20
     by which an employee who believes she has been discriminated against based on her sex or
21
     pregnancy, including denial of an accommodation of a pregnancy-related work restriction, can
22
     file an internal complaint, a procedure that includes (a) multiple points of contact through which
23
     an employee can file a complaint, (b) allowing complaints to be submitted anonymously or
24

25   verbally in the primary language of the employee, without requiring the employee to submit a


      CONSENT DECREE - Page 6 of 15 (2:18-cv-01411-RAJ)                                      EQUAL EMPLOYMENT
                                                                                       OPPORTUNITY COMMISSION
                                                                                            909 First Avenue, Suite 400
                                                                                        Seattle, Washington 98104-1061
                                                                                             Telephone: (206) 220-6883
                                                                                             Facsimile: (206) 220-6911
                                                                                                  TDD: (206) 220-6882
              Case 2:18-cv-01411-RAJ Document 25 Filed 12/23/19 Page 7 of 15



     written statement, (c) providing a method for documenting verbal complaints, (d) ensuring the
1

2    confidentiality of an employee who files such an internal complainant, and that of any other

3    victim or witness to the complaint to the extent possible, (e) absent extenuating circumstances,

4    providing that Defendants will begin the investigation within five (5) business days of receipt of
5
     a complaint and complete the investigation within fourteen (14) business days, (f) ensuring that
6
     Defendants will take prompt and appropriate action to correct the conduct upon determining that
7
     discrimination has occurred, and (g) ensuring that Defendants will communicate to the employee
8
     who files a non-anonymous internal complaint whether the complaint was substantiated and if
9

10   any action was taken within five (5) business days of completing the investigation of a

11   complaint.   The policy will also explain or assure all employees that Life Care Centers will
12   maintain all docoumentation related to requests for an accommodation of pregnancy related work
13
     restrictions and the dispostsion of each such request.
14
            17.     Not later than sixty (60) days after entry of this Consent Decree, Defendants shall
15
     make a written copy of their EEO policies available on an electronic portal acessible to all Life
16

17
     Care employees. Defendants will also translate their written EEO policies into the primary

18   spoken language of any employee upon request. Defendants will ensure their EEO policies will

19   be available to every new employee hired or re-hired during the duration of this Decree.
20
            18.     Policy Modifications. In the event that Defendants make any substantive
21
     modifications to any of the policies identified in paragraphs 13 through 17 above during the
22
     duration of the Decree, Defendants shall submit to the EEOC the proposed substantive
23
     modifications no later than thirty (30) days prior to implementation. EEOC will notify
24

25



      CONSENT DECREE - Page 7 of 15 (2:18-cv-01411-RAJ)                                      EQUAL EMPLOYMENT
                                                                                        OPPORTUNITY COMMISSION
                                                                                            909 First Avenue, Suite 400
                                                                                        Seattle, Washington 98104-1061
                                                                                             Telephone: (206) 220-6883
                                                                                             Facsimile: (206) 220-6911
                                                                                                  TDD: (206) 220-6882
              Case 2:18-cv-01411-RAJ Document 25 Filed 12/23/19 Page 8 of 15



     Defendants within fourteen (14) days of receipt of the proposed substantive modifications if it
1

2    has any comments.

3

4            C.     Equal Employment Opportunity Training
5
             19.    Not later than one hundred twenty (120) days after entry of this Consent Decree
6
     and annually thereafter, Defendants shall provide one (1) hour of EEO training to all non-
7
     supervisory, employees in Washington state that focuses on Title VII and the PDA. This anti-
8
     discrimination training shall be developed by a third-party provider with expertise in anti-
9

10   discrimination matters and include, at a minimum, an overview of Title VII and the PDA with

11   special emphasis on employee rights and responsibilities in requesting an accommodation of a
12   pregnancy-related work restriction, employer obligations in responding to such requests for
13
     reasonable accommodation, the interactive process, and the employer’s ongoing obligation to
14
     ensure the effectiveness of accommodations, if granted. The training shall include a specific
15
     reference to sex and pregnancy discrimination and specific instruction regarding Life Care’s EEO
16

17
     policies and will include clear definitions and sample scenarios specifically related to

18   discrimination and work restrictions tailored to Defendants' workplace. The training shall also

19   include information about the different avenues by which a request for an accommodation of a
20
     pregnancy-related work restriction may be made and if the request is denied, how to submit a
21
     complaint internally with Defendants, and will include contact information for the EEOC.
22
     Defendants shall ensure that the format of the training is web-based. In addition, Defendants
23
     thereafter shall provide this training to new hires within thirty (30) days of the employee’s hire
24

25   date.


      CONSENT DECREE - Page 8 of 15 (2:18-cv-01411-RAJ)                                     EQUAL EMPLOYMENT
                                                                                       OPPORTUNITY COMMISSION
                                                                                           909 First Avenue, Suite 400
                                                                                       Seattle, Washington 98104-1061
                                                                                            Telephone: (206) 220-6883
                                                                                            Facsimile: (206) 220-6911
                                                                                                 TDD: (206) 220-6882
              Case 2:18-cv-01411-RAJ Document 25 Filed 12/23/19 Page 9 of 15



            20.     Not later than one hundred twenty (120) days after entry of this Consent Decree
1

2    and annually thereafter, Life Care shall provide ninety (90) minutes of in-person EEO training to

3    all management and supervisory employees in Washington state and for all human

4    resources/employee relations staff including the Human Resources Division Director who provide
5
     advice and support on Title VII and PDA issues to managers, supervisors and employees in
6
     Washington state, regarding Defendants' EEO policies, complaint and investigation process. The
7
     training will inform each participant that he or she is responsible for knowing and complying with
8
     of Defendants’ policies and that failure to comply shall result in appropriate discipline up to and
9

10   including termination. The training shall also emphasize that managers and supervisors are

11   required to report any complaint regarding an accomodation request, and that failure to take such
12   action may result in disciplinary action. The training shall be for no less than ninety (90) minutes
13
     for each year of this Consent Decree. In addition, Defendants thereafter shall provide this training
14
     in video format of this manager training to employees newly hired or promoted into these positions
15
     within thirty (30) days of the employee’s hire or promotion date.
16

17
            21.     The trainings described in paragraphs 19-20 shall be developed by Stoel Rives LLP

18   or another third party with established experience conducting anti-discrimination workplace

19   training. Defendants shall identify all proposed curriculum consultants for the trainings within
20
     thirty (30) days of the entry of this Consent Decree. The EEOC will raise any objections to the
21
     proposed curriculum consultants within fifteen (15) days. Defendants also shall provide the EEOC
22
     with copies of all training materials no later than thirty (30) days prior to their use. The EEOC
23
     will advise Defendants of any comments to proposed training materials within fourteen (14) days.
24

25



      CONSENT DECREE - Page 9 of 15 (2:18-cv-01411-RAJ)                                       EQUAL EMPLOYMENT
                                                                                        OPPORTUNITY COMMISSION
                                                                                             909 First Avenue, Suite 400
                                                                                         Seattle, Washington 98104-1061
                                                                                              Telephone: (206) 220-6883
                                                                                              Facsimile: (206) 220-6911
                                                                                                   TDD: (206) 220-6882
             Case 2:18-cv-01411-RAJ Document 25 Filed 12/23/19 Page 10 of 15



            22.    All costs of training shall be borne by Defendants. Defendants shall notify the
1

2    EEOC in writing of the completion of the training seminar and shall specify the names and job

3    titles of the managers, supervisors and employees who participated in and completed the training.

4    This information shall be provided as part of the annual reports required by Paragraphs 27-28 of
5
     this Consent Decree.
6

7
     D.     Non-Disclosure of Information, File Expungement and Neutral Reference
8
            23.    Defendants shall not disclose any information or make reference to any charge of
9

10   discrimination or this lawsuit in responding to requests for information about Ms. Parsons’

11   employment. Defendants shall expunge from its personnel records any information relating to Ms.
12   Parsons' request for an accommodation of her pregnancy-related work restriction and Life Care’s
13
     response. Those records will be preserved in a file separate from Ms. Parsons’ personnel records.
14
     Consistent with Defendants' usual policies and practices regarding responding to requests for
15
     references for all former employees, Defendants shall only confirm Ms. Parsons’ years of
16

17
     employment with Life Care and her position during her employment to any prospective employer.

18

19          E.     Policies Designed to Promote Accountability
20
            24.    Defendants may impose discipline, up to and including termination of employment,
21
     upon any manager or supervisor in Washington state, and any human resources/employee relations
22
     staff who provided advice to such manager or supervisor in Washington state, who they determine
23
     has discriminated against an employee based on sex or pregnancy. In addition, Defendants shall
24

25   inform managers and supervisors in Washington state of their obligation to report any complaint


      CONSENT DECREE - Page 10 of 15 (2:18-cv-01411-RAJ)                                   EQUAL EMPLOYMENT
                                                                                      OPPORTUNITY COMMISSION
                                                                                          909 First Avenue, Suite 400
                                                                                      Seattle, Washington 98104-1061
                                                                                           Telephone: (206) 220-6883
                                                                                           Facsimile: (206) 220-6911
                                                                                                TDD: (206) 220-6882
              Case 2:18-cv-01411-RAJ Document 25 Filed 12/23/19 Page 11 of 15



     based on sex or pregnancy for investigation, shall address any alleged discrimination that they
1

2    observe in the workplace or after receiving notice of discrimination, and shall be warned that

3    failure to take such action will result in disciplinary action.

4            25.     Defendants shall hold each manager and supervisor in Washington state, and any
5
     human resources/employee relations staff who advises a manager or supervisor in Washington
6
     state, accountable for EEO enforcement and compliance.
7
     F.      Reporting
8
             26.     Defendants shall submit a report to the EEOC for each year of this Consent Decree.
9

10   The first report shall be submitted to the EEOC twelve (12) months after the entry of this Consent

11   Decree, and each successive report will be submitted annually thereafter until the expiration of this
12   Consent Decree to the EEOC at: (1) EEOC-SEFO_COMPLIANCE@eeoc.gov; and (2)
13
     SEFO_LCCA@eeoc.gov.
14
             27.     Each report shall contain the following information and attachments:
15
             a.      A certification that Defendants:
16

17
                     1.      Ensure that they have in place written EEO policies and posted a copy of its
                             EEO policy as described in Paragraphs 13-18;
18
                     2.      Complied with the training provisions enumerated in this Consent Decree
19                           in Paragraphs 19-22;

20                   3.      Enforced its policies and procedures to promote EEO accountability by
                             managers and supervisors, as required by Paragraphs 24-25; and
21
                     4.      Complied with all other provisions of this Consent Decree.
22

23
             b.      Copies of the following documents shall be included with each annual report
                     submitted to the Seattle Filed Office of the EEOC:
24
                     1.      A copy of Defendants' EEO policy maintained in accordance with the
25                           provisions of this Consent Decree.


       CONSENT DECREE - Page 11 of 15 (2:18-cv-01411-RAJ)                                      EQUAL EMPLOYMENT
                                                                                         OPPORTUNITY COMMISSION
                                                                                              909 First Avenue, Suite 400
                                                                                          Seattle, Washington 98104-1061
                                                                                               Telephone: (206) 220-6883
                                                                                               Facsimile: (206) 220-6911
                                                                                                    TDD: (206) 220-6882
             Case 2:18-cv-01411-RAJ Document 25 Filed 12/23/19 Page 12 of 15



                    2.       A summary of all requests for or complaints of denials of pregnancy-related
1
                             work restrictions made by employees in Washington state, the disposition
2                            of the request, and the reason for the disposition, along with the following
                             information:
3
                         i. Name of the individual who requested or was denied a pregnancy-related
4                           work restriction and personal contact information, including the full
5
                            address, email address and telephone numbers of the individual; and

6                        ii. Name(s) and title of individual(s) who received, addressed, and resolved the
7
                             request for or complaint of denial of a pregnancy-related work restriction
                             accommodation.
8
                    3.       A sign-in sheet or list of the names and job titles of each manager,
9                            supervisor and employee of Defendants who completed EEO training and
                             the date they completed such training during the previous reporting period.
10

11          28.     If applicable, Defendants shall submit a statement with its report to the EEOC

12   specifying the areas of noncompliance, the reason for the noncompliance, and the steps that were

13   or shall be taken to bring the company into compliance.
14

15
     G.     Notice Posting

16
            29.     Defendants shall conspicuously post a copy of the Notice attached as Exhibit 1 to
17
     this Consent Decree on a bulletin board at each Washington state facility where it posts
18
     employment related information for staff.
19

20
                                           VI. ENFORCEMENT
21
            30.     The EEOC will give Defendants at least thirty (30) days notice of any alleged
22
     noncompliance with this Consent Decree before initiating any enforcement action under this
23

24   Consent Decree. If Defendants have not attempted to remedy the alleged noncompliance or has

25   not satisfied the EEOC that it has complied with this Consent Decree at the end of that thirty (30)


      CONSENT DECREE - Page 12 of 15 (2:18-cv-01411-RAJ)                                      EQUAL EMPLOYMENT
                                                                                        OPPORTUNITY COMMISSION
                                                                                             909 First Avenue, Suite 400
                                                                                         Seattle, Washington 98104-1061
                                                                                              Telephone: (206) 220-6883
                                                                                              Facsimile: (206) 220-6911
                                                                                                   TDD: (206) 220-6882
                Case 2:18-cv-01411-RAJ Document 25 Filed 12/23/19 Page 13 of 15



     day period, the EEOC may apply to the Court for appropriate relief. The 30-day period following
1

2    the written notice shall be used by the EEOC and Defendants for good faith efforts to resolve the

3    dispute.

4                                 VII. RETENTION OF JURISDICTION
5
            31.      The United States District Court for the Western District of Washington at Seattle
6
     shall retain jurisdiction over this matter for the duration of this Consent Decree.
7

8
                                  VIII. DURATION AND TERMINATION
9

10          32.      This Consent Decree shall be in effect for three (3) years from the date of entry of

11   the Decree. If the EEOC petitions the Court for breach of this Consent Decree, and the Court finds
12   Defendants to be in violation of the terms of the Consent Decree, the Court may extend the duration
13
     of this Consent Decree.
14

15
            Respectfully submitted this 13th day of December, 2019.
16

17
     BY: /s/ Roberta L. Steele
18
     ROBERTA L. STEELE
19   Regional Attorney

20   JOHN F. STANLEY
     Supervisory Trial Attorney
21
     DAMIEN A. LEE
22   Senior Trial Attorney
23

24
                    Attorneys for Plaintiff Equal Employment Opportunity Commission
25



      CONSENT DECREE - Page 13 of 15 (2:18-cv-01411-RAJ)                                        EQUAL EMPLOYMENT
                                                                                           OPPORTUNITY COMMISSION
                                                                                               909 First Avenue, Suite 400
                                                                                           Seattle, Washington 98104-1061
                                                                                                Telephone: (206) 220-6883
                                                                                                Facsimile: (206) 220-6911
                                                                                                     TDD: (206) 220-6882
             Case 2:18-cv-01411-RAJ Document 25 Filed 12/23/19 Page 14 of 15




1
     BY: /s/ Adam S. Belzberg
2
     Adam S. Belzberg
3    Amanda J. Hailey
     Stoel Rives LLP
4    600 University Street, Suite 3600
     Seattle, WA 98101
5
     Telephone: (206) 624-0900
6

7

8                                        Attorneys for Life Care
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



      CONSENT DECREE - Page 14 of 15 (2:18-cv-01411-RAJ)                   EQUAL EMPLOYMENT
                                                                      OPPORTUNITY COMMISSION
                                                                          909 First Avenue, Suite 400
                                                                      Seattle, Washington 98104-1061
                                                                           Telephone: (206) 220-6883
                                                                           Facsimile: (206) 220-6911
                                                                                TDD: (206) 220-6882
             Case 2:18-cv-01411-RAJ Document 25 Filed 12/23/19 Page 15 of 15




1                              ORDER APPROVING CONSENT DECREE

2           The Court, having considered the foregoing stipulated agreement of the parties,

3    HEREBY ORDERS THAT the Consent Decree be, and the same hereby is, approved as the final

4    decree of this Court in full settlement of this action. This lawsuit is hereby dismissed with

5    prejudice and without costs or attorneys’ fees. The Court retains jurisdiction of this matter for

6    purposes of enforcing the Consent Decree approved herein.

7

8           DATED this 23rd day of December, 2019.
9

10
                                                           A
                                                           The Honorable Richard A. Jones
11
                                                           United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25



      CONSENT DECREE - Page 15 of 15 (2:18-cv-01411-RAJ)                                      EQUAL EMPLOYMENT
                                                                                        OPPORTUNITY COMMISSION
                                                                                             909 First Avenue, Suite 400
                                                                                         Seattle, Washington 98104-1061
                                                                                              Telephone: (206) 220-6883
                                                                                              Facsimile: (206) 220-6911
                                                                                                   TDD: (206) 220-6882
